 In the Matter ofM`TiraTA;\IRANDoI.Pr-I HEAI1ST, . 1EAIIST PmtLICATIONS,INc.,HEARSTCONSOLIDATEDPUBLICATIONS,INC.,HEARSTCORPORA-TION,iVMERiCAN NEWvsPAMRS,INc.,andKINGFEATURES SYNDICATE,INC.andAMERICAN NEwSYAPER GUILD, SEATCLECHAPTERCase No. C-136.-Decided January 13, 1937Neuspaper Pabli,Jhhog lrrdu.5lr?/--Intcr(erenre, RestraintorCoercion:inter-ference with organizational activity: discrediting' and vilifying union; propa-gandaagainstunion; questioning employeesregarding.organizational activityand union,atliliation ; efforts to secure disclosure of identityof union members;espionage;attempts to persuade empployees to resign from union;expressedopposition to labor organization,threats of retaliatory action ;engendering fearof loss of enploylnent for union membershipandactivil;y-Discriru+.inati.on:'discharge-Strike: provoked by employer's violation of law-Boycott-Re-instatement Ord,cred-Bock Pay:awarded.Mr. Rol ert B. 1,176t ttsandMr. E. J. Eagenfor the Board.Dlr.Edward G. Woods,of Chicaggo, Ill., andTait merc6Garvin,ofSeattle,31r.F. D. Salinger,of Chicago, Ill., for respondents other thanHearst Publications, Inc.Mr. Aaron W. Warner,of counsel to the Board.DECISIONSTATEMENTOFCASEOn July 27, 1936, the American Newspaper Guild, Seattle Chapter,hereinafter referred to as the Guild, filed with the Regional Directorfor the Nineteenth Region a charge which, as amended, alleged thatWilliam Randolph Ilearst, New York City ; Post-IntelligencerCompany, Seattle, Washington; Hearst Publications, Inc., San Fran-cisco,California;Hearst Consolidated Publications, Inc.,Wihning-ton,Delaware;Hearst Corporation, San Fraancisco, California;American Newspapers, Inc.,Wilmington. Delaware; InternationalNews Photos, Inc., New York City, and King Features Syndicate,Inc.,New York City, hereinafter referred to. collectively, with theexception ' of Post-Intelligencer Company and International NewsPhotos, Inc.,' as the respondents, had engaged in and were engagingin unfair labor practices within the meaning of the National LaboriPost-Intelligencer Company and International News Photos,Inc., as appears later,were improperly included in the charge.530 DECISIONS AND ORDERS531Relations Act, 49 Stat. 449, hereinafter referred to as the Act.OnAugust 13, 1936, the Board issued a complaint against those namedin the charge, signed by the Regional Director for the NineteenthRegion, alleging that they had committed unfair labor practicesaffecting commerce, within the meaning of Section 8, subdivisions(1) and (3), and Section 2, subdivisions (6) and (7), of the Act.In respect to the unfair labor practices, the complaint, as amended,alleged in substance :1.That the respondent William Randolph Hearst is in directcontrol of the various respondent corporations,dictates the policyof such corporations and the newspapers published by them, andmaintains supervision and control over the employment of theireditorial staffs and photographers.2.That the respondent Hearst Publications, Inc., under the con-troland supervision of the respondent William RandolphHearst,publishes various daily and Sunday newspapers in San Francisco,Oakland, and Los Angeles, California, and the Seattle Post-Intelli-gencer in Seattle,Washington.3.That the respondents, on or about July 6 and July 14, 1936, inWash-ington, discharged and thereafter refused to reinstate Frank M.Lynch and Philip Everhardt Armstrong, employees of the SeattlePost -Intelli ;enter, because they joined and assisted the AmericanNewspaper Guild, Seattle Chapter, a labor organization, and en-gaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection.4.That the respondents by such acts, and by threats, promises,innuendoes, and acts of intimidation, have interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.On September 2, 1936, the respondent Hearst Publications, Inc.,filed an answer to the complaint, and on September 11, 1936, ananswer to the amended complaint, denying that the respondent Wil-liam Randolph Hearst was in direct control of the various respond-ent corporations, or that he dictated or maintained supervision andcontrol over the employment of their editorial employees and pho-tographers.It averred that the Seattle Post-Intelligencer is pub-lished and distributed at Seattle, Washington, as a distinct and inde-pendent department-of the Hearst Publications, Inc., with respect toreceipts, disbursements, profits, losses, employment, editing, publi-cation, and circulation.It admitted the discharge of Lynch andArmstrong but averred that their employment was terminated forgood cause, and denied the alleged unfair labor practices. It allegedthat the Act is unconstitutional and void, and that in any case the5727-37-vol a-35 532NATIONALLABOR RELATIONS BOARDAmerican Newspaper Guild, Seattle Chapter, is estopped from seek-ing relief because of alleged illegal acts committed prior to the conn-mencement of this proceeding. It then requested that the proceedingbe dismissed.An answer and motion to dismiss were also filed by the respond-entsWilliam Randolph Hearst, Hearsr Consolidated Publications,Inc.,Hearst Corporation, American Newspapers, Inc., and KingFeatures Syndicate, Inc., denying that either Frank M. Lynch orPhilip Everhardt Armstrong had ever been employed by them, anddenying further "each and every allegation in the amended com-plaint alleging that in cooperation with the Seattle Post-Intelli-gencer, the acts of these respondents constituted a current of com-merce among the several states and with foreign nations and thatany acts of theirs burdened or obstructed such commerce and the freeflow thereof".Pursuant to notice thereof, Edwin S. Smith, duly designated bythe Board as Trial Examiner, conducted a hearing from Septem-ber 10 to September 29, 1936, at Seattle, Washington.The respond--ents were represented by counsel; and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues, was affordedto all parties.At the commencement, of the hearing, the Trial Examiner deniedthe motions of the respondents to quash because of alleged improperservice and to dismiss the proceeding as to some of the respondentsbecause of their alleged improper joinder as parties.The TrialExaminer also denied a motion to dismiss the proceeding on theground that the publishers of the Seattle' Post-Intelligencer hadbeen forced to abandon publication.The Trial Examiner, however,allowed a motion by the respondents to dismiss the proceeding as,to International News Photos, Inc., on the ground that there was nocorporation existing by that name.The complaint was subsequentlyamended in this respect, alleging that the "King Features Syndicate,Inc. is combined with, operates and controls the International NewsPhotos".Many exceptions were made by the respondents to rulingsof the Trial Examiner during the course of the hearing.The Boardfinds no prejudicial error in any of the Trial Examiner's rulingsat the hearing and they are hereby affirmed.On October 9, 1936, the Board, acting pursuant to Article II,Section 37 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered the proceeding to be transferredand continued before it.Pursuant to notice thereof, a further hear-ing for the purpose of taking additional evidence was conductedbefore the Board on November 9 and 10, 1936, at Washington, D. C. DECISIO \ S AND ORDERS533At the close of this hearing, the respondents were granted adequateopportunity to request a further hearing and to file briefs.How-ever, a further hearing was not requested, and no briefs have beenfiled.Upon the entire record in the proceeding, the stenographic reportof the hearings and all the evidence, including oral testimony andother evidence offered and received, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENTSA. Corporate structureThe respondentWilliamRandolph Hearst, who maintains his:principal office and place of business in°New York City, is the owner-of a large number of newspapers,magazines,and other enterprisesthroughout the United States.His activities are conducted throughan elaborate corporate structure.The four basic companies in thisstructure may be described briefly as follows:Hearst Publications,Inc. is a corporation duly organized and existing under and byvirtue of the laws of the State of California,with its principaloffice and place of business at San Francisco,California,and is en-gagedin the publication of various daily and Sunday newspapersin San Francisco,Oakland,and L,,sAngeles,California,and theSeattle Post-intelligencer in Seattle,Washington.All of the stockof Hearst Publications,Inc. is owned by Hearst Consolidated Pub-lications,Inc., a corporation duly organized and existing under andby virtue of the laws of the State of Delaware,with its principaloffice in Wnlhnington,Delaware.All of the common stock of HearstConsolidated Publications,Inc. is owned by Hearst Corporation, acorporation duly organized and existing under and by virtue of thelaws of the State of California,with its principal place of businessin San Francisco,California.All of the stock of the Hearst Corpo-ration is owned by American Newspapers,Inc., a corporation dulyorganized and existing under and by virtue of the laws of the Stateof Delaware,with its principal office in Wilmington,Delaware.Allof the stock of the American Newspapers, Inc. is owned by therespondentWilliam Randolph Hearst.The entire corporate structure,hereinafter referred to as theHearst organization,consists of approximately 38 corporations,owned and controlled,either directly or through intervening sub-sidiary companies,by Hearst.They engage in newspaper, newsservice, feature service, newsprint,radio,magazine,news-film, mo-'tion-picture, and financial activities, and publish 29 newspapers in 534NATIONAL LABORRELATIONS BOARDthe following cities: Atlanta,Georgia; Baltimore,Maryland; Boston,Massachusetts;Chicago,Illinois;Detroit,Michigan;Los Angeles,Oakland, and San Francisco,California;Milwaukee,Wisconsin;New York, Albany,Rochester,and Syracuse,New York ;Omaha,Nebraska;Pittsburgh,Pennsylvania;San Antonio,Texas;Seattle,Washington; and Washington, D. C.The followingchart illustrates the relationshipamongthe news-paper publishing companies of the Hearst organization :William Randolph HearstAmerican Newspapers, Inc.Hearst Consolidated Publications, Inc.Hearst CorporationOperates 3 papers directly 2Owns 8 companies operating11 papers 3Operates 4 papers directly'Owns 5 companies operating5 papers-,iHearst Publications, Inc.(Pacific Coast)Operates '3 papers directly 6Owns 3 companies operating 3 papersKing Features Syndicate, Inc., a subsidiary of the Hearst Corpora-tion, is a corporation duly organized and existing under and by vir-tue of the laws of the State of New York, with its principal officeand place of business in New York, New York. It supplies to thenewspapers of the Hearst organization, and sells to other papers, amiscellany of newspaper features, such as comic strips, cartoons, fea-ture articles, serial stories, and novelettes.It also supplies two wire2New York American, Washington Times, Washington Her aid3Albany Times-Union, Boston American, Boston Sunday Advertiser, Chicago Heraldand Examiner, Milwaukee Wisconsin News, New York Mirror, Omaha Bee-News, RochesterAmerican, Rochester Journal, Syracuse Journal, Syracuse Sunday American4Atlanta Georgian, Atlanta Sunday American, Baltimore News-Post, Baltimore SundayAmerican.6 ChicagoAmerican,DetroitTimes,New York Evening Journal,Pittsburgh Sun-Telegraph, San Antonio Light8 Oakland Post-Enquirer, San Francisco Call-Bulletin, Seattle Post-Intelligences7Los Angeles Exeminer, Los Angeles Herald Expiess, San Francisco Lxaminei DECISIO\S A\D ORDERS535services, International News Service and Universal Service, and aphotograph service, International News Photos, which transmit newsand photographs to and from all parts of the world. In the courseof its business, it sells features and wire service to newspapers in 33States, the District of Columbia, and foreign countries, among themHawaii, Argentina, England, Australia, France, Italy, and Germany.B. The Seattle Post-IntelligencerThe Seattle Post-Intelligencer is a clitily and Sunday newspaperpublished in Seattle,Washington, by Hearst Publications, Inc. Itwas established in 1865, and was duly incorporated under the lawsof the State of Washington as the Seattle Post-Intelligencer Corn-pally.On December 28, 1935, the Seattle Post-Intelligencer Com-pany was merged, together with the Call Publishing Company andThe Post-Enquirer Publishing Company, both California corpora-tions, intoHearst Publications, Inc.The Seattle Post-Intelligencer is distributed generally throughoutthe State of Washington, and also in Idaho, Montana, Oregon, andother States in the United States, and in Alaska and British Colum-bia.It has an average daily circulation of approximately 104,259,and a Sunday circulation of approximately 221,801 copies." Specialeditions of the newspaper, including a "predate" Sunday edition,are prepared for distribution outside of the State of Washington,and are delivered to their destinations by train, boat, and truck.Trips are made daily by truck, under contract with the Seattle Post-Intellingencer, from Seattle,Washington, to Vancouver, British Co-lumbia, carrying approximately 1,000 copies of the daily editions,and between 4,000 and 5,000 copies of the Sunday editions, for dis-tribution through dealers and through the mails in British Columbia.Raw materials and machinery used in the publication of the Seat-tlePost-Intelligencer, including ink, linotype machines and pressparts, are obtained outside of the State of Washington, and aredelivered to the Post-Intelligencer plant in Seattle by train, boat,and truck.sThe Audit Report of the Seattle Post-Intelligencer for the 12 months ending March31, 1936, discloses the following daily and Sunday circulation figures*(See Board'sExhibit No. 5 )STATEMORNINGSUNDAYWashington--------------------------------------96,799172,798Idaho--------------------------------------------2,3757,532Montana-----------------------------------------2,81315,523Oregon-------------------------------65511,239All other States----------------------------------308310Alaska-------------------------------------------1082,399British Columbia----------------------------------1, 20112, 000 536NATIONAL LABOR RELATIONSBOARDC. Seattle Post-Intelligencer as part of the Hearst chainThe Seattle Post-Intelligencer is a member of The AssociatedPress,° and uses daily between 100,000 and 150,000 words obtainedfrom that source. It is also supplied with news from other Statesand foreign countries by International News Service and UniversalService, and uses daily about 40,000 words obtained from each ofthese sources.In addition to the news thus received, the SeattlePost-Intelligencer is also supplied by International News Service_and Universal Service with feature articles, with instructions toeditors from executives in the Hearst organization in regard to edi-torial policy, and with editorials which are frequently signed, some-times by Hearst.The news and other materials thus received aretaken by copy boys from a teletype machine, are scanned by thetelegraph editor, and are then submitted to the managing editor forpublication.Advertising matter for both the daily and Sunday editions of theSeattle Post-Intelligencer is solicited and obtained by the HearstInternational Advertising Service, a Hearst subsidiary representingall of the Hearst newspapers, with offices in New York and Roches-ter,New York; Chicago, Illinois; Detroit, Michigan; Cleveland,Ohio; Boston, Massachusetts; Philadelphia, Pennsylvania; Atlanta,Georgia; San Francisco and Los Angeles, California; and Seattle,wTashington.-In the publication of the Seattle Post-Intelligencer, a great deal ofmaterial is used in common with other newspapers of the Hearstorganization.Thus, in the daily editions, it is supplied by King Fea-tures Syndicate, Inc. with comic strips, cartoons, puzzles, recipes, pat-terns, the late Arthur Brisbane's column "Today", and special articleson sports, science, Broadway, Wall Street, etiquette, movies, radio,and the like. In addition, it publishes editorials signed by WilliamRandolph Hearst and news features which appear simultaneously inother Hearst papers.The Sunday editions include weekly supple-ments which form a part of every Hearst Sunday paper, and whichare supplied by American Weekly, Inc. and Comic Weekly Corpora-tion, both Hearst subsidiaries.These supplements, including TheAmerican Weekly, are published in San Francisco and Los Angeles,The Associated Press advertises that its news dispatches are lent to 1,476 neros-paper members,that it operates 280,000 miles of newswires, and that it possesses the"world'smost extensive system of news wiles"(Board's Exhibit No 13See alsoIn the Matterof The AssociatedPressand _1 )nei icon 1 eicspaper Guild,Case No C-84,decidedMay21, 1936(1 N L R B 788) )1o An advertisement of the IIeaist International Advertising Service recited that"Uniformity in ad'ertising response is the natural i esult of unity in editoual characterand enterprise.Thirty Hearst newspal,ers pulling in unison for the national advertiserliftsales quickly and irresistably."(See Board's Exhibit No 64. See also Board'sExhibits Nos. 10 and 11.) DECISIONS AND ORDERS537California, and are sent to Seattle, Washington, to be included in theSunday editions of the Seattle Post-Intelligencer.liCopies whichare distributed with the Seattle Post-Intelligencer bear its name.The American Weekly affords advertisers a nation-wide mediumby being published as a weekly supplement in all Hearst Sundaypapers,12 and includes among'its important advertisers The AmericanTobacco Co., Chrysler Corporation, Eastman Kodak Co., GeneralElectric Co., General Motors Corp., Goodyear Tire and Rubber Co,Inc.,National Biscuit Co., The Procter and Gamble Co., SchenleyProducts Co., and The Standard Oil Co. Profits derived from theAmerican Weekly are shared among the carrying papers.13The editorial policies of the Seattle Post-Intelligencer are deter-mined with reference to those' of the other Hearst newspapers, andare under the constant supervision of William Randolph Hearst.14The uniformity in editorial 'policy among the Hearst paperswas men-tioned in an editorial appearing in the Seattle Post-Intelligencer onAugust 13, 1936, which referred to "the attitude that the Hearst,papers have maintained in connection with the Guild", and addedthat : "The management of the Post-Intelligencer as one of the HearstNewspapers, is in accord with this position." 15 It was testified atthe hearing by Charles Lindeman, the associate publisher, that "sug-gestions" were received from time to time from Hearst or his secre-tary,Mr. Willicombe, as to the make-up of the paper. It was alsotestified by Joseph Corbett, the telegraph editor, that these "sugges-tions" sometimes took the form of instructions to the editors as tomatters of policy and as to the time and manlier of appearance ofeditorials.It appears from the record that these instructions wereseldom, if ever, disregarded.It is evident, therefore, that the Seattle Post-Intelligencer is anintegral part of an organization which is nation-wide in its scopeand activities.The elaborate network of corporations, so far fromit See baggage waybills of such shipments from San Francisco,California, to Seattle.tiashington.(Board's Exhibit No 22See also Board'sExhibits Nos 23 and 24 )'The American weekly advertises that,for the six months'period ending March 31.1934, it had an average weekly circulationof 5,397,157families, that it is distributedthrough 17 Hearst Sunday newspapers, and that 67 pet cent of its circulation is con-centrated in "597 of Ametica's995 towns and cities of 10,000 population and over".(Board's Exhibit No 9is In addition to the centralized services described above,the Hearst organization hasa "General Counsel on Labor for Hearst Newspapers", a centralized banking and audit-ing department,a centralized newsprint supply, centralized engineering services, andcentialized legal services(See Board'sExhibit No 63 )14 The manner in which Hearst supervises the policiesof his papersis illustrated inBoard's Exhibit No. 27On August 21, 1936, Hearst, in a signed editotial appearing inthe New York American,referred to the Seattle Post-Intelligencer as "my paper". (SeeBoard's Exhibit No 16 )is See.Board'sExhibit No. 15The testimony of Charles Lindeman,associate pub-lisherof the Seattle Post-Intelligencer,that theHearst papers"publishedmote newsabout the Reds than the usual newspaper" should also be noted 538NATIONALLABOR RELATIONS BOARDrendering the individual units independent as claimed by the re-spondents, serves in this instance as a convenient method for the inte-gration of the many elements constituting the vast Hearst enterprises.The editorial employees and photographers of the Seattle Post-Intelligencer 11 collect and prepare news dispatches and pictures forpublication in Seattle, and for the purpose of sale and distributionelsewhere.While much of the material so collected is local in chal'-acter, it was testified at the hearing that reporters and photographersfrequently covered assignments outside of the State of Washington.Copies of the news dispatches prepared by the editorial staff aresupplied to The Associated Press, which selects items of general inter-est and importance for transmission and sale to its members through-out the world.Occasionally, stories of especial interest, such as theaccount of the Weyerhanser kidnaping, are also supplied to Interna-tional News Service and Universal Service for distribution to theirmembers.Photographs to be 'published with news items of generalinterest are selected by the Seattle Post-Intelligencer on behalf .ofthe Central Press Association, a member of King Features Syndicate.Inc.This work is done by Clifford F. Erickson, the library clerkof the Seattle Post-Intelligencer, who also serves in the course of hisduties as the northwest district representative for the Central PressAssociation.Acting on instructions received fromWebsterK.Nolan, the Pacific Coast manager of the Central Press Association,Erickson prepares captions for the photographs selected, supervisesthe preparation of gnats of the photographs and captions for the useof the subscribing papers, and designates the list of subscribers towhom the photographs are to be sent.17 `, In addition, the photogra-pliers of the Seattle Post-Intelligencer; under the supervision of thecity editor, take and prepare photographs on behalf of InternationalNews Photos, which are supplied to subscribers throughout theUnited States.18They also, receive through the mails and preparephotographs taken in other States and in foreign countries, and dis-tribute them to subscribers on behalf of International News Photos.In return for this service, the photographers receive a commissionfrom King Features Syndicate, Inc.However, this work is also atoThere are approximately 79 emplovees"in the editorial department,exclusive' ofoffice boys and a promotion manager, and approximately seven employees in the photo-graphic department"'The size of the list used vai ie5 with the general interest and importance of thenews items which the photographs are meant to accompanyThe largest list includessubscribers in all parts of the United States except New England,and in Cuba,Mexico,Canada,Alaska,and Hawaii'sit was testified at the bearing that International News Photos was entitled to theuse of all photographs taken for the Seattle Post-IntelligencerThe actual selectionof the photogiaphs to be serviced is made by the managing or the city editor. Thecaptioning of photographs is done by the photographers themselves,who also select thelist of subscribers to whom the photographs'are to be sent.The size of the list useddepends on the interest or importance of the photographs. DECISIONS AND ORDERS539part of their regular employment. It NN as testified at the hearingby photographer Art French that when he attempted to secure hisrelease fromthis type of work, he was informed by A. E. Dunning,the managing editor of the Seattle Post-Intelligencer, that "after all,we are all working for the same thing, the Hearst organization. andwe must take care of it".The Board finds that the operations of the respondents occur inthe course and current of commerce among the several States andwith foreign countries, and that the respondents, their editorialemployees and photographers, are directly engaged in such commerce.II.THE GUILDThe American Newspaper Guild is a national labor organization,affiliatedwith the American.Federation of Labor, with approxi-mately 260 local unitsamong theeditorial employees of individualnewspapers or press associationsthroughout the country. It wasorganized in September, 1933. following a period of acute unrestamong editorial and reportorial newspaper employees, due to unsatis-factory conditions of employment, particularly in respect to wagesand uncertainty of tenure.The remuneration paid such employeeswas generally lower than that paid less highly skilled workers inthe mechanical departments of newspaper service who were fortifiedwith service contracts, and who suffered less drastic wage cuts.Thepurpose of the organization, as stated in its Constitution," is "toadvance the economic well being of its members, to guarantee greatereconomic security for itsemployed and unemployed,to guaranteeas far as it is able, constant honesty in the news, to raise the standardof journalism and ethics of the industry, to foster friendly coopera-tion with all other workers, and to promote industrial unionism inthe newspaper industry".Since its organization, the Guild has con-ducted negotiations with about 44 newspapers, which have been pro-ductive of improved working conditions, increased salaries, and otherbenefits to its members, and have resulted in many cases in the crea-tion of a harmonious working relationship between the respectivenewspapers and their editorial and reportorial employees.The Seattle Chapter was organized among the editorial and repor-torial employees ofthe newspapers 20of Seattle,Washington, inJanuary, 1936,and received a charter as TheNewspaper Guild ofSeattle from the national organization on May 12. 1936.At the timeof the hearing,approximately 38 employees of the Seattle Post-Intel-ligencer were, members of the Seattle Chapter.10Board'sExhibit No. 37.20The Seattle Post-Intelligencer, The Seattle Daily Tines, and The Seattle Star. 541)NATIONALLABOR RELATION'S BOARDIII: RELATIONS BETWEEN THE RESPONDENTS AND THE CUILD PRIOR TO IHEDISCHARGESA. Hostility of theHearst organizationtoward the GuildThe Hearst organization has made public its position in relationto the Guild. In an announcement published in the Seattle Post'Intelllgencer on August 13, 1936, it stated:"The New York World-Telegram, of which Roy W. Howard iseditor, has announced that iticannot further discuss or sign anycontract with any unit of the American Newspaper Guild."In a well written statement, the World-Telegram declare-,that after a long period of bargalniug it found it impossible toreconcile the priiiciples of that newspaper with those of theGuild."This statement is in accordance with the attitude that theHearst papers have maintained in connection with the Guild."(The management of the Post-Intelligencer as one of the,Hearst newspapers, is in accord" with this position.)"TheWorld-Telegram statement, in part, 'follows : ' . ."This was also published in other Hearst papers, including the NewYork Evening Journal, the Pittsburgh Sun-Telegraph, the Balti-more News-Post, the Oakland Post Enquirer, and the San FranciscoCall-Bulletin.21B. The respondents' reaction to the formation of the, Seattle ChapterThe management of the Seattle Post-Intelligences' reacted immedi-ately to the organization of its employees in the Guild, and doggedlyset to work to curb its influence and prevent its growth. In May,1936, Oliver Morris, the city editor, who testified at the hearing thathe was opposed to any organization of editorial employees, informedRichard Seller, an editorial employee and the president of the newlyorganized Seattle Chapter, that he had heard some talk in respect tothe formation of a Guild chapter among the employees of the paper,and warned Seller that "members in the Guild would not get any-where with the Hearst organization because Hearst would neverrecognize the Guild".He also said that he had "been on the liberalside of the fence himself and found that it did not pay; that therehad been union organization of newspaper men begun before, that theyhad always failed, and the men who joined the unions had landed on21 See Boards Exulbit No 63 It is not without significance that of five importantlabor disputes to which the American Newspaper Guild has been a party, thiee haveinvolved Hearst papers. (See Board's Exhibit No. 69.) DECISIONS AND ORDERS541the wrong side of the fence at the end".A few clays later, Morrisasked Seller whether he had joined the Guild. Seller, who testifiedthat he was afraid to admit his Guild membership because he "knewwhat was liable to happen, and so did a number of the other people inthe Post-Intelli(yencer office", denied that he was affiliated with theGuild, but admitted that he had attended an organization meeting.Morris then requested the nanies of the employees who had also at-tended, and repeated his admonitions in regard to the Guild.Again,after several weeks had elapsed, while Seller was out on an assign-ment, Morris called hint on the telephone, and said: "I don't knowwhether you want to answer this question or not.You know, youdon't have to; but I am asking you for a fair answer.Do you ordon't you belong to the Guild?" Seller answered "no", and Morrisconcluded the conversation by saying: "I told you what I thought,,])out it in the past.I just wanted to find out."Morris interrogated many of the employees as to their connectionswith the Guild, and gave full expression to his feeling of hostilitytow and the orgaization.He also assumed an unfriendly attitudetoward those employees who he discovered were Guild members.This was illustrated in relation to Jack Heise, an employee in thephotographic department.Morris had read and enjoyed a numberof short stories which Heise had written in his spare moments, andoffered to obtain for Heise an additional salary of $10 a week fortheir use in the paper.About a week later, on May 15, 1936, Morrislearned of Heise's affiliation with the Guild.He thereupon repri-manded Heise, and returned his stories, saying : "I am sorry, wehaven't got the space. or the inclination or the money to pay forthem."He thereafter avoided Heise.When Heise subsequentlyrequested that Morris allow him to extend his vacation, which hadbeen arranged with the approval of the management, Morris saidabruptly: "You are not going on a vacation on June 14th," and re-fused to discuss the matter further.Heise, incensed, notified Morristhat he would leave the paper's employ immediately and askedwhether a week's notice would suffice.Morris replied merely, "Yes,"and evinced no further interest.At the time of the hearing, Heisewas employed by The Seattle Star.Morris' treatment of Heise represented more than a casual changeof heart.Evidencing, on the contrary, his deep feeling in thematter, lie had gone to Lynch, the manager of the photographicdepartment; to inform him that "a very bad situation has come uphere in your department . . .A member here has joined the Ameri-can Newspaper Guild".He described Heise to Lynch as a "verypromising fellow" whose stories the Post-Intelligencer had consid-ered for publication, but that "We are not going to pay anybody 542NATIONAL LABOR RELATION TS BOAR!)money here to send East to fight Mr. Hearst with".He then re-quested Lynch to persuade Heise to resign from the Guild.Lynchreplied that he was himself a member of the Guild, whereuponMorris wanted to know "how in hell did . . . (Lynch) ever get mixedup in such an organization".A long discussion followed, duringwhich Morris said : "I am glad you have talked to me about thisbecause ... we have an espionage system that reaches everywhere."He added, "The newspaper publisheis kneNi every if ember that belonged to the Guild in Seattle".He then asked Lynch, "Now, whoelse belongs here besides yourself?", and added, "I hope the boysupstairs don't find out about this, because they are pretty hot aboutit".He also said that there would be no advancement or pay in-creases or favors for anyone who belonged to the Guild.Another employee accosted by Morris in relation to his Guildmembership was photographer Art French, who testified that Morriswas at first angry and abusive, but later apologetic and cajoling.About a week after the first encounter in which the Guild was dis-cussed, Morris said to French : "Do you know everybody around herelikes you . . . If I was you, I would play up to- this fellow' Sansone(who replaced Lynch as manager of the photographic department)because there is going to be a new manager in this department, andthere is going to be good money in it".He added, "I will do all theboosting for you I can, and don't say anything to anybody else".However, in order that French should not mistake his meaning, healso stated : "It was awful foolish belonging to the American News-paper Guild".French also testified that he overheard a conversationbetween Morris and A. E. Dunning, the managing editor, whereinMorris said : "By God, they all belong to the American NewspaperGuild," and Dunning replied : "I don't give a clamp, we can bet awhole new staff from California."Morris denied some of the foregoing testimony, but admitted theessential features, and testified bluntly that he "was not iii favor ofthe Guild".However, he sought to avoid the consequences of hisindiscreet behavior by declaring that his expressions of rancor to-ward the Guild were simply those of "Oliver Morris", and were madein an entirely unofficial capacity.This is belied by the testimonyin regard to the return of Heise's stories, and by Morris' statementto Lynch that there would be no advancement or pay increases tomembers of the Guild.Even if Morris' contention were believed,the Board has in more than one instance noted the speciousness ofthis type of argument. In his relations with employees Morrisboasted of, and at the hearing admitted, his influence in the deter-minations of the management in relation to the tenure and salariesof the editorial, reportorial, and photographic staff. It is obvious DECISIONS AND ORDERS543that employees,dependent upon the will of the management for themeans of their livelihood,must regardthe opinions of one in the po-sition of Morriswith gravity,especially when expressed with par-ticular vehemence in regard to conditions affecting their employment.It can make no difference that these opinionsare called "personal";employees can as ill afford the "personal" as the "official"hostilityof their employers.Examined in any light,therefore,the recorddiscloses that the attempt by Morris to discredit the Guild and toprevent the effective organization of the employees constitutes inter-ference with the rights of the employeesguaranteed by Section 7 ofthe Act.Furtherinore,the responsibility for this illegal conductrests with the respondents engaged in the management and operationof the Seattle Post-Intelligencer.Other representatives of the management were also active in clis-couraging Guild activity.Roy Colvin, the day managing editor inchange of personnel,testified at the hearing that he was opposed toythe Guild "from the day it wasinaugurated", that it was his con-viction that chose nnhowere backingthe Guild were communists and'"reds", and that "an}- newspaper man on any newspaper is very fool-ish to join the Guild". ILL June.1936, Colvin inquired of R. D.Holmes,the librarian of the Seattle Post-Intelligencer and a memberof the Executive Committee of the Seattle Chapter of the Guild,hoermanyof the employees in hisdepartmentwere members of theGuild.HolmesinfoiniedColvin that all of them had become.members.Colvin then exclaimed that theGuild "wasrun by a,bunch of Reds".There was a ]on(,- discussion,during which Colvin,in reference to Holmes'membership in the Guild, said : "I think youare misguided,Holmes,and I want you to promise to study thisover for a fewdays andthen come back and tell me if you havechangedyour mind."However. Holmesdid not changehis mind,and Colvin expressed his disappointment by saying:"I think, Mr.Holmes,that I have misjudged you in the past, because I thought youhad a better analytical mind than you seem to have."Colvin's atti-tude toward Holmes thereaftergrewhostile.On July 16, 1936,Mrs.Marion Stixrood,theWoman'sEditor,summoned all of the employees in her department to a meeting, an-nourncing, according to several witnesses, that Lindeman, the asso-ciate publisher desired that she should express to them her reasonsfor not joining the Guild.She then stated that membership in theGuild constituted an act of disloyalty to the management.She addedthat although employees who desired to join the Guild would not bedischargedby the management,they "would have an excellent op-portunity for martyrdom"and could expect "no favors, no promo-tions, and no raises".After the meeting,she gave instructions that 544-NATIONAL LABOR RLLATIO\ SBOARDany employee who did not intend to join the Guild should so adviseher before the following Saturday.Both Colvin and Mrs. Stixrood testified that their actions werepersonal and unrelated to their managerial duties.The force of thiscontention has already been discussed in relation to a similar claimby Oliver Morris. It is noteworthy, however, that in support of thiscontention it was testified that their actions were contrary to instruc-tions by Lindeman that the management was not to concern itselfwith the Guild, and that the employees could do in respect to it asthey pleased.There is no evidence that the employees were notifiedof this alleged guaranty of tolerance. If Lindeman issued such in-structions, it is obvious they were unheeded.Moreover, Lindemanwas aware of the activities of his subordinates.Mrs. Stixrood testi-fied that after her talk with the employees Lindeman informed her"that he had been told that . . . (she) had intimidated . . . (her)girls", and that "maybe ... (she) had better give him a little memoon it".Possessed of this knowledge, it was Lincleman's duty, ifacting in good faith, to have offset whatever injustice may havebeen done by offering the employees his unmistakable assurance thatthere would be no further interference with the exercise of theirrights.This lie never did. It is not unreasonable to assume, there-fore, that Lincleman's attitude was also one of hostility, in keepingwith the policy adopted by the entire Hearst organization in regardto the Guild.The respondents have contended that the Guild is estopped fromseeking relief from the Board for the reason that the Guild had beenengaged in a boycott of the respondents' business in publishing theSeattle Post-Intelligencer and other papers.22The respondents havefurther sought to imply in their testimony in this regard that theGuild was unduly prejudiced against the Hearst organization forreasons unrelated to conditions of employment,' and was consequentlynot functioning in this proceeding as a labor organization.This isnot to be taken seriously. It is apparent from the evidence that thealleged prejudice of the Guild toward the Hearst organization isnothing more than the respondents' characterization of the Guild'spersistent efforts to organize the editorial employees and to securerecognition from the newspapers of the Hearst chain as the repre-sentative of their employees for the purposes of collective bargaining.In the present case, the Guild was engaged in organizing the editorialand photographic employees of the Seattle Post-Intelligencer.This_u The Guild participated in the boycott instituted by the Milwaukee Chapter duringthe strike of the Guild members employed by the Hearst-owned Milwaukee WisconsinNews(See Board'sExhibit No 73 )On frequent occasions,the respondents have referred to the leaders of the Guild asCommunists. DECISIONS AND ORDERS545was certainly withinthe scopeof the activityof a labor organization.Furthermore,it is clear thatthe rightof employees to join a labororganization,guaranteedby the Act, cannotbe affectedby the par-ticipation of that organization in a boycott against the employer.The existenceof the boycottis,ni fact,an instance of the need ofinvokingthe machinery provided by the Act forthe peaceful adjust-ment of labor disputes.The Board finds that the respondents in the management and oper-ation of the Seattle Post-Intelligences have interfered with, re-strained,and coercedtheir employees in the exercise of the right toself-organization,to form, join, or assist labor organizations,to bar-gain collectively through representatives of their own choosing, andto engagein concerted activities for the purposes of collective bar-gaining and other mutual aid and protection.IV. TILE DISCHARGESDuring the period described above, the organization of the SeattleChapter of the Guild was prosecuted with great vigor.Among theactive; leaders in this undertaking were Frank M Lynch and PhilipEverhardt Armstrong, whose discharges by the Seattle Post-Intelli-gencer, allegedly for their activity in the Guild, constitute the basisof the complaint in this proceeding.Their cases will now beconsidered..Frank M. Lynch,was employed,as a photographer by the SeattlePost-Intelligencer in 1921, and was made manager of the photo-graphic department in 1925.His ability as a photgrapher was rec-ognized and praised both by his fellow employees and by the man-a^reinent, and remained unquestioned up to the time of the hearing.He was the highest paid employee in his department, and had re-ceived an increase in salary approximately four or five weeks priorto his discharge on July 6, 1936.The reason assigned for his dis-charge by the respondents was that he had mis-managed hisdepartment.Lynch had been interestechinthe Guild from its inception, and wasan outspoken exponent of its policies.He attended the early meet-assumed the leadership in the recruiting of new members.Lynchmade no effort to conceal his activities from the management, and,as has already been described, revealed his membership in the GuildtoMorris.He testified that he offered his resignation to Morrisin view of the latter's accusations, of disloyalty.About a week ortwo later, a new manager was installed in the photographic depart-ment, and Lynch was informed by Colvin that his increase in salary,which had been granted shortly before his conversation with Morris, 546-NATIONAL LABOR RELATIO- S BOARDwould now be rescinded.His discharge occurred three or four weekslater, when he was abruptly informed that he was no longer needed.The respondents have testified that the operation of the photo-graphic department under the management of Lynch. had long beenunsatisfactory, and that repeated efforts had been made over a periodof several months to better the quality of the photographic workproduced.During this period, there was also an attempt to improveseveral of the other departments of the paper.The defects in thequality of the photographic work were first noticed by R. V. Ed-wards. the production manager of the Los Angeles Examiner, who,on February 3, 1936, noted in a letter to Mr. Guild, an official ofthe Hearst orgamzatnon, that "In looking over copies of the Post-Intelhgencer I am of the opinion that something is radically wrongwith the pictorial content of the paper.'''Then followed a com-plete investigation of the mechanical processes used in the produc-tion of pictures. in the Post-Intelligencer plant.On May 23, 1936,Lindeman and Colvin went to Los Angeles, California, to discuss theproblem with Mr. Van Ettisch, the managing editor of the LosAngeles Examiner.As a result of this meeting, Van Ettisch sentSamuel Sansone, an employee in the photographic department of theLos Angeles Examiner, to investigate the photographic department:of the Seattle Post-Intelligencer.Sansone arrived at Seattle onJune 6, 1936, and was immediately made manager in place of Lynch.His report to Lindeman, submitted about a week after his arrival,indicated that there had been a great'deal of waste in the department,and that a reorganization was desirable.On July 6, 1936, a con-ference was held in Lindenman's office, attended by Lindeman, Ed-wards, Sansone, Dunning, Morris, Colvin, and others, but not in-cluding Lynch, and it was determined that a reorganization of thephotographic department was necessary, and that Lynch should bedischarged.After a careful review of the evidence, it must be concluded thatLynch was discharged because of his activity in the Guild.He hadbeen in'the employ of the respondents for 15 years, and the managerof the photographic department for 11^ years.Although it is obvi-ous from the record that there was a waste of materials and somedisorder in the disposal of the pictures taken, there can be no doubtthat Lynch was conscientious and skillful in his efforts as a photog-rapher.He testified that his department was understaffed, and thatthere was seldom time to devote much attention to the routine ofthe office. In any case, the distinction is clear between his positionas a manager and his work as a,photograplier.With the arrivalof Sansone, Lynch had already been demoted from the former posi-24 See Respondents' Exhibit No 51. DECISIONS AND ORDERS547tion, and was euiployecl merely in his capacity as a photographer.The Board is convinced that his ultimate discharge was clue to therespondents' displeasure at his refusal to abandon his Guild activities.Philip Everhardt Armmtrongwas employed by the Seattle Post-Intelligencer in April, 1919, and was the dramatic editor at the timeof his discharge on July 14, 1936.As in the case of Lynch, he be-came interested in the Guild at the time of its formation, and wasone of the charter members of the Seattle Chapter.He was also amember of the executive board.After the discharge of Lynch,Armstrong became increasingly active in organizing the employeesof the Seattle Post-Intelligencer.On July 13, 1936, Armstrong was asked by Colvin to completehis work for the Sunday edition of that week and "to go on vaca-tionThursday morning".Armstrong, who had been accustomedin the past to take his vacation in August, replied that lie was notprepared to leave on such short notice.After considering Colvin'srequest for some time, and after discussing it with Holmes, Seller,and Erickson, the library clerk of the, Seattle Post-Intelligencerand the treasurer of the Seattle Chapter of the Guild, Armstrongconcluded "that the vacation was what you might call a euphemism,that . . . (lie) was being fired".He testified that in his "years ofexperience in newspaper work, which covers a quarter of a century,. . . (he had) never heard of an involuntary vacation that did notcarry with it dismissal".He therefore informed Colvin that hewould rather forego his vacation, and requested Colvin's assurancethat the vacation was not in fact intended to be a dismissal. Colvinreplied that "to the best of his knowledge it was to be a vacation".Armstrong, still unsatisfied, finally said: "If you make it an orderI shall go."Colvin thereupon indicated that he intended his re-quest to have the force of an order, and Armstrong began hispreparations for the vacation.However, on the following clay, hewas notified by Colvin that he was discharged.The respondents have alleged that Armstrong was discharged for"gross insubordination".They have also introduced evidence toprove that Armstrong was irritable and temperamental, and was anundesirable employee.However, the Board is satisfied that theactivity of Armstrong on behalf of the Guild was the cause of hisdischarge.In viewing the record as a whole, it becomes obviousthat all of the testimony in regard to Armstrong must be consideredin relation to the respondents' open hostility toward the Guild,Viewed in this light, it is readily observable that Armstrong's con-spicuous position as a member of the Guild made him subject to therespondents' severest disapproval.For the same reason, Armstrong,in spite of his 17 years of service, was necessarily uncertain of the3727-37-vol iI--35 548NATIONAL LABOR RELATIONSBOARDsecurity of his position.The encounter between Armstrong andColvin thus generated strong feelings on both sides.However, theBoard cannot believe that the respondents would have regarded Arm-strong's attitude seriously enough to discharge him if they had not.been dominated by antagonism towards the Guild.Under the cir-cumstances,therefore, the discharge is attributable to the, illegalacts of the respondents rather than to the alleged "insubordination"of Armstrong.In accordance with the foregoing findings of fact, the Board con-cludes that the respondents have discriminated with respect, to thehire and tenure of employment of Frank M. Lynch and PhilipEverhardt Armstrong for the purpose of discouraging membershipin the Guild, and have thereby interfered with, restrained, and co-erced their employees in the exercise of the rights guaranteed inSection 7 of the Act.V.EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMEuCEOn August 13, 1936, after several unsuccessful attempts n\-eremade by the Guild to secure the reinstatement of Lynch and Arm-strong, a strike was called at the plant of the Seattle Post-Intel-ligencer.Publication of the paper was immediately suspended, andthe plant was completely shut down. The strikers picketed theplant, and were assisted by members of several unions,includingthose of the teamsters and the longshoremen.Access to the plantwas thereby made difficult. In addition, the Guild was supportedin the strike by the Seattle Central Labor Council, which placed theSeattle Post-Intelligencer on its unfair list.The Guild newspaperpublished in Seattle also called upon the public to boycott the papersof the Hearst organization.The strike continued in effect untilNovember 25, 1936, when it was terminated by all agreement ofsettlement between the Seattle Newspaper Guild and the SeattlePost-Intelligencer.The agreement provided, in part, that "allstriking employees shall be returned to work without discriminationor prejudice and without reduction of salaries uppu resumption ofpublication by the Seattle Post Intelligencer, publication to be re-sumed within 96 hours after settlement is reached and the Post-Intelligencer is removed from the `unfair' list of the Seattle CentralLabor Council".The agreement also provided that "The cases ofFrank Lynch and Philip E. Armstrong will continue in the handsof the National LaborRelations Board." 25During the period of tile strike, the servicing and transmittal ofnews items, features and photographs on behalf of The AssociatedFor the full_text of the agreement of settlement,see Respondents'Exhibit No 90 DECISIONS A1]) ORDEES549Press and King Features Syndicate, Inc. by the editorial and photo-graphic employees, as hereinbefore described, and the receipt ofnews, features and supplements for the dally and Sunday editions,were discontinued.Material which was prepared for publicationor distribution at the inception of the strike was rendered unusable,due to the picketing of the plant by the strikers and the cessationof publication, and shipments to Seattle, Washington, from' SanFrancisco, California, of supplements which were intended for in-clusion in the Sunday editions of that week Were consigned insteadto a waste paper company.The acts of the respondents, interfering with, restraining, andcoercing their employees in the exercise of their rights, and dis-criminating in regard to the hire and tenure of employment ofFrank M. Lynch and Philip Everhardt Armstrong, have thus ledand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law :1.American Newspaper Guild, Seattle Chapter, is a labor organi-zation,within the meaning of Section 2, subdivision (5), of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of their employees, thereby discouraging membership in theGabor organization known as American Newspaper Guild, SeattleChapter, the respondents have engaged in unfair labor practices,within the meaning of Section S. subdivision (3), of the Act.3.By interfering With, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-ti ces,within the meaning of Section 8, subdivision (1), of the Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2, subdivisions (6) and (7),of the Act.ORDERUpon the basis of the findings of fact and conclusionsof law, andpursuant to Section 10, subdivision(c), of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondentsWilliamRandolph Hearst, Hearst Publications, Inc.,Hearst Consolidated Publications,Inc.,Hearst Corporation,Ameri- 550NATIONAL LABOR RELATIONS BOARDcan Newspapers, Inc., and King Features Syndicate, Inc., and theirofficers and agents, shall:1.Cease and desist from in any manner interfering with, restrain-ing. or coercing their employees in the exercise of their rights toself-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaininng and other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act;2.Cease and desist from in any manner discouraging membershipin American Newspaper Guild, Seattle Chapter, or any other labororganization of their employees, by discriminating in regard to hireand tenure of employment or any term or condition of employment.or by threats of such discrimination.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to Frank M. Lynch and Philip Everhardt Armstrong,and each of them, immediate and full reinstatement, respectively, totheir former positions, without prejudice to their seniority or otherrights and privileges previously enjoyed;(b)Make whole Frank M. Lynch and Philip Everharclt Arm-strong, and each of them, for any losses of pay they have sufferedby reason of their discharge, by payment to them, respectively, of asum of money equal to that which each of them would normally haveearned as wages during the period from the (late of the severanceof his employment to the date of such offer of reinstatement, com-puted at the average weekly wage earned by each at the time of suchdischarge,less the amounts,if any, which each earned during suchperiod ;(c)Post notices in conspicuous places in the editorial, reportorial,and photographic departments of the Seattle Post-Intelligencer, stat-ing (1) that the respondents will cease and desist as aforesaid, and?2) that such notices will remain posted for a period of at least thirty(30) consecutive days from the date of posting.[SAME TITLEAMENDMENT TO DECISIOFebruary 9, 19.3'iThe Boarcl, being duly advised in the premises, hereby amends theDecision in the above entitled case by adding the following addi-tional findings of fact, before the paragraph beginning"In accord-ance with the foregoing findings of fact ...(sup»ra,p. 548). DECISCONS AND ORDERSFINDINGS OF FACT551The Board finds that Frank M. Lynch and Philip Everhardt Arm-strong were employees of the respondents at the time of their dis-charge, and ceased work because of the aforementioned unfair laborpractices.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact the Board makesthe following additional conclusions of law :2: Frank M. Lynch and Philip Everhardt Armstrong were em-ployees of the respondents at the time of their discharge, within themeaning of Section 2, subdivision (3) of the Act.It is hereby ordered that conclusions of law now numbered 2, 3and 4, be renumbered 3, 4 and 5.